ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 24 Feb 2022 has been entered.  Claims 1, 3, 7-10, 12, 14, 16-22 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of this application shall be changed to the following:  
“MARITIME TARGET AND WAKE TRACKING DEVICE, METHOD AND PROGRAM”
Allowable Subject Matter
Claims 1, 3, 7-10, 12, 14, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Murata, Rodningsby, Njishyama, nor Hallenborg, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:

extract a target object echo within the wake area from a plurality of detected target object echoes, as a correction target echo, 
score a matching level between previous echo information on a target object echo that is a previous tracking target and detected echo information  
…
determine a target object echo as a current tracking target from the plurality of target object echoes, by using the scored result; and 
set the wake area with reference to a current estimated position of the previous tracking target, by using the previous echo information, 
wherein the wake area is set to have approximately 390 with respect to the estimated position, a bisector of the angle of 390 extending to a direction opposite from an estimated moving direction of the previous tracking target, and
the wake area is divided into a plurality of subareas in the angular direction, having the opposite direction of the estimated moving direction therebetween.” 
as recited by claim 1 and similarly recited in claim(s) 10 and 14, over any of the prior art of record, alone or in combination.  Claims 3, 7-9, 12, and 16-22 depend on claims 1, 10 and 14; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648